As filed with the Securities and Exchange Commission on September 6, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21079 AIP Alternative Strategies Funds (Exact name of registrant as specified in charter) 701 Westchester Avenue, White Plains, NY 10604 (Address of principal executive offices) (Zip code) Mr. Lee Schultheis, 701 Westchester Avenue, Suite 312W, White Plains, NY 10604 (Name and address of agent for service) 1-877-LOW-BETA (569-2382) Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:June 30, 2007 Item 1. Report to Stockholders. AIP Alternative Strategies Funds Shareholder Letter August 29, 2007 Dear Fellow Shareholders: We are rapidly approaching the 5-Year anniversary of operations for our Alpha Hedged Strategies Fund (ALPHX). As pioneers in the multi-strategy, hedged strategies mutual fund arena, we are pleased to present the AIP Alternative Strategies Funds Semi-Annual Report for the period ended June 30, 2007. Alternative Investment Partners, the mutual fund manager dedicated exclusively to alternative investment strategiessm, created the AIP Fund Family to offer the benefits of risk-adjusted and absolute return investing to a broad spectrum of individual and institutional investors. Since its launch almost five years ago, our flagship Alpha Hedged Strategies Fund (ALPHX) has been widely covered in the media, as an innovative open-end mutual fund. The Fund seeks to minimize equity market exposure and volatility, by employing a variety of absolute return ‘hedged’ strategies. Designed to access the talents of seasoned hedge fund managers (as our sub-advisors) and provide the types of hedged alternative strategies not typically found in open-end mutual funds, Alpha has delivered top ranked performance in the most recent 3 year period: Alpha Hedged Strategies Fund was ranked number 1 out of 23 funds and number 8 out of 49 funds for 3-year and 1-year periods based on total returns, respectively, in Lipper’s Equity Market Neutral Fund Category as of June 30, 2007. The Fund outperformed its category competitors with a 9.54% annualized 1-year return; the category average was 5.24%, as surveyed by Lipper Analytical Services, Inc.*, and the Fund has a 4-Star Overall Rating Morningstar Rating within the Long/Short Category among 57 Funds for the period ending 6/30/07 (derived from a weighted average of the Fund’s three year Morningstar Ratings metrics, which are based on risk-adjusted return performance). ** Standardized Performance as of Since Incep. 6/30/07 (%) 1 Yr 3 Yrˆ 9/23/02ˆ ALPHX 9.54 9.36 7.73 Lipper EMN Category 5.24 4.01 N/A Lipper Ranking 8/49 1/23 N/A Total Annual Fund Operating Expenses 6.05% Net Fund Operating Expenses 3.99%ˆˆ Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Most recent month-end performance is available by calling 1-877-LOW-BETA. ˆAverage Annualized Return. ˆˆExcluding dividends on short positions and interest on borrowing. ALPHX continues to stand apart from the crowd in offering a broad diversity of non-correlating, low beta strategies for conservative investors. In 2006 AIP Funds converted to a new ‘fund-of-mutual-funds’ structure that will enable us to grow much broader in diversity, well beyond the 20 active managers and hedged strategies that we currently employ. This platform of real hedge fund managers and strategies within a mutual fund structure will continue to have all investments be managed and monitored within the regulatory framework that governs the mutual fund industry. In addition to laying the foundation for continued growth and diversification for ALPHX, the new platform has also allowed us to launch a second fund, the Beta Hedged Strategies Fund (BETAX), to provide our shareholders with greater choice in risk-adjusted return profiles. BETAX is a more aggressive version of our original multi-strategy approach, and currently has 16 active sub-advisors and hedged strategies. In August of 2006, we also added C-share classes for Alpha (APHCX) and Beta (BETCX), to allow financial intermediaries greater flexibility in how they can offer our fund choices to their clients. In the future, AIP will endeavor to bring to our shareholders an ever increasing variety of alternative strategy mutual funds, to increase the choice of risk/reward profiles available to investors. You can keep updated on further developments in new potential funds and strategies, to complement your investment portfolio, by visiting www.aipfunds.com. As investors continue to search for alternatives to traditional funds that have significant exposure to the equity markets, they are seeking out new solutions like AIP Funds. This heightened investor interest has recently driven our total Fund net assets over the $500 million level. As a fully open-end mutual fund family with products that allocates their assets among multiple specialized hedge fund managers (the Fund’s sub-advisors), we believe that Alpha Hedged Strategies Fund and Beta Hedged Strategies Fund represent compelling opportunities for mutual fund investors, and an attractive alternative to traditional hedge fund-of-funds for many high net worth individuals and financial intermediaries. The Funds seek to attain more consistently positive annual returns, with lower market exposure risk and volatility, than if they utilized a single manager or single strategy approach. We thank our shareholders for their continued loyalty, as we strive to provide rewarding risk adjusted long-term investment returns. Very truly yours, Lee W. Schultheis President & Chief Investment Strategist AIP Alternative Strategies Funds Must be preceded or accompanied by a prospectus. Read it carefully before investing. Fund Disclosure Certain hedging techniques and leverage employed in the management of the Funds may accelerate the velocity of possible losses. Short selling involves the risk of potentially unlimited increase in the market value of the security sold short, which could result in potentially unlimited loss for the Funds. Derivatives involve investment exposure that may exceed the original cost and a small investment in derivatives could have a large potential impact on the performance of the Funds. Options held in the Funds may be illiquid and the fund manager may have difficulty closing out a position. The Funds may also invest in: · smaller capitalized companies — subject to more abrupt or erratic market movements than larger, more established companies; · foreign securities, which involve currency risk, different accounting standards and are subject to political instability; · securities limited to resale to qualified institutional investors, which can affect their degree of liquidity; · shares of other investment companies that invest in securities and styles similar to the Funds, resulting in a generally higher investment cost than from investing directly in the underlying shares of these funds. The Funds intend to utilize these individual securities and hedging techniques in matched combinations that are designed to neutralize or offset the individual risks of employing these techniques separately. Some of these matched strategies include: merger arbitrage, long/short equity, convertible bond arbitrage and fixed-income arbitrage. There is no assurance that these strategies will protect against losses. The Funds are non-diversified and therefore may invest in the securities of fewer issuers than diversified funds at any one time; as a result, the gains or losses of a single security may have a greater impact on the Funds’ share price. Because each of the Funds is a “fund of funds,” an investor will indirectly bear the principal risks of the underlying funds, including, but not limited to, risks associated with smaller companies, foreign securities, emerging markets, non-diversification, high yield bonds, fixed income investments and short sales. * Lipper Analytical Services, Inc. is an independent mutual fund research and rating service. Each Lipper average represents a universe of funds with similar investment objectives. Rankings for the periods shown are based on fund total returns with dividends and distributions reinvested and do not reflect sales charges. ** © 2007 Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. For each fund with at least a three-year history, Morningstar calculates a Morningstar RatingTM metric each month by subtracting the return on a 90-day U.S. Treasury Bill from the fund’s load-adjusted return for the same period, and then adjusting this excess return for risk. The top 10% of funds in each category receive 5 stars, the next 22.5% receive 4 stars the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. The Overall Morningstar RatingTM for a fund is derived from a weighted average of the performance figures associated with its three-, five-, and ten-year (if applicable) Morningstar RatingTM metrics. The Alpha Hedged Strategies Fund was rated against the following numbers of U.S. domiciled Long-Short funds over the following time periods: 57 funds in the last three years. With respect to these Long-Short funds, Alpha Hedged Strategies Fund received a Morningstar RatingTM of 4-Stars for the three-year period ending 6/30/07. Morningstar defines Long-Short as: a fund with roughly 20% their total net assets in short positions. Mutual fund investing involves risk; loss of principal is possible. Please consult an investment professional for advice regarding your particular circumstances. An investment in the Funds may not be suitable for all investors. Quasar Distributors, LLC, Distributor — 8/07 AIP Alternative Strategies Funds Alpha Hedged Strategies Fund (1)Allocation of Portfolio Assets — June 30, 2007 (Unaudited) (1)
